          Case 2:19-cv-00040 Document 14 Filed in TXSD on 02/15/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION


JULIETA GARIBAY, et al.                               §
                                                      §
           Plaintiffs,                                §
                                                      §
vs.                                                   § Civil Action No. 2:19-cv-00040
                                                      §
DAVID WHITLEY, et al.                                 §
                                                      §
           Defendants.                                §

                      NOTICE OF FILING OF ADDITIONAL EVIDENCE
                     IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR A
                           TEMPORARY RESTRAINING ORDER

           Plaintiffs Julieta Garibay, et al. hereby file this Notice of Filing of Additional Evidence in

Support of their Application for a Temporary Restraining Order, or in the Alternative, Motion for

Preliminary Injunction (hereinafter, “Application for a Temporary Restraining Order”) [Dkt. 5].

Plaintiffs attach 6 declarations to this Notice:

      -    Declaration of Ernest I. Herrera, regarding exhibits in support of Plaintiffs’ Application
           for a Temporary Restraining Order, and to which, two new exhibits in support of the
           TRO application are attached:

              o Amended and Supplemental Exhibit List

              o Replacement Exhibit 37

              o Exhibit 68—Letter from Texas Secretary of State David Whitley to
                Representative Alma Allen, dated February 13, 2019.

              o Exhibit 69—Alexa Ura, “The AG’s office told lawmakers it isn’t investigating
                voters on Texas’s citizenship review list. It told a local office the opposite,”
                Texas Tribune (February 11, 2019).

      -    Declaration of Elena Keane (Exhibit 14)

      -    Declaration of Martine Hummel (Exhibit 70)



                                                     1
       Case 2:19-cv-00040 Document 14 Filed in TXSD on 02/15/19 Page 2 of 2



   -    Amended Declaration of Juanita Valdez-Cox (Exhibit 71)

   -    Declaration of Dr. Deborah Liles (Exhibit 72)

   -    Declaration of El Paso County Elections Administrator Lisa Wise (Exhibit 73)

        Plaintiffs respectfully request that the above-referenced documents be considered in

support of their Application for a Temporary Restraining Order [Dkt. 5].


Dated: February 15, 2019                        Respectfully Submitted,

                                                MEXICAN AMERICAN LEGAL
                                                DEFENSE AND EDUCATIONAL FUND
                                                By: /s/ Nina Perales
                                                Nina Perales (Tex. Bar No. 24005046);
                                                Attorney-in-Charge
                                                Ernest I. Herrera (Tex. Bar No. 24094718)
                                                (SD of Tex. Bar No. 2867694)
                                                Alejandra Ávila (Tex. Bar No. 24089252)
                                                (SD of Tex. Bar No. 2677912)
                                                Jack Salmon (Tex. Bar No. 24068914)
                                                (SD of Tex. Bar No. 1130532)
                                                110 Broadway, Suite 300
                                                San Antonio, Texas 78205
                                                Phone: (210) 224-5476
                                                Facsimile: (210) 224-5382
                                                Email: nperales@maldef.org

                                                Attorneys for Plaintiffs


                                        CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that, on the 15th day of February, 2019, I
 electronically filed the above and foregoing document using the CM/ECF system, which
 automatically sends notice and a copy of the filing to all counsel of record.


                                                                   /s/ Nina Perales
                                                                      Nina Perales




                                               2
